Exhibit 99.2 Ester Neurosciences Ltd. Financial information for the year ended 31 December 2006: Restatement to International Financial Reporting Standards as adopted by the EU At 31 December 2006 Ester Neurosciences Ltd. Financial Statements At 31 December 2006 Contents Page Introduction 2 Report of Independent registered public accounting firm 3 Income statements 4 Balance sheets 5 Cash flow statements 6 Statements of changes in shareholders’ equity 7 Notes to the financial statements 8– 25 Introduction Ester Neurosciences Ltd. is a development stage biopharmaceutical company committed to the discovery and development of novel therapeutic products for the treatment of neurological disorders such as myasthenia gravis, Alzheimer's disease, multiple sclerosis and acute stress reactions as well as the area of inflammatory bowel disease. Ester's unique platform technology is based on the company's breakthrough discoveries relating to cholinergic neuromodulation and its involvement in the diseased state. The Company is based in Israel and has its registered address at AckersteinTowers, 11 Hamanofim St., Herzlia Pituach, Israel. Ester Neurosciences Ltd is ultimately controlled by Medica Venture Partners, an Israeli entity. Ester Neurosciences Ltd currently prepares its primary financial statements under Israeli Generally Accepted Accounting Practice (Israeli GAAP). These financial statements have been restated to IFRS as adopted by the EU. To explain how Ester Neurosciences reported performance and financial position are affected by this change, information previously published under Israeli GAAP is re-stated under IFRS in note 18 to the financial statements. Transitional arrangements The rules for first time adoption of IFRS are set out in IFRS 1 “First-time Adoption of International Financial Reporting Standards”.A company is required to determine its IFRS accounting policies and apply these retrospectively to determine its opening balance sheet under IFRS.IFRS 1 states that a company should use the same accounting policies in its opening IFRS balance sheet and throughout all periods presented in its first IFRS financial statements.The standard allows for a number of exemptions to this general principle to assist companies as they transition to reporting under IFRS.Where Ester Neurosciences Ltd. has taken advantage of these exemptions they are noted in the Company’s IFRS accounting policies set out in the notes to the financial statements. Overview of impact Israeli GAAP IFRS 2 IFRS Israeli GAAP IFRS 2 IFRS Share based payments Share based payments 31-Dec-06 31-Dec-06 31-Dec-06 31-Dec-05 31-Dec-05 31-Dec-05 US$'000 US$'000 US$'000 US$'000 US$'000 US$'000 Loss before tax (888 ) (111 ) (999 ) (1,234 ) (289 ) (1,523 ) Total assets 396 - 396 754 - 754 Total equity and liabilities 396 - 396 754 - 754 The changes in financial information noted above are as a result of Ester Neurosciences Ltd. changing its accounting policies to comply with the requirements of IFRS.Significant changes in policy, together with associated transitional arrangements are set out in the notes to the financial statements. The associated tax impact of the above is an increase in unutilized tax losses, which are as yet unrecognized. 2 Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of Ester Neurosciences Ltd.: We have audited the financial statements of Ester Neurosciences Ltd. for the years ended December 31, 2006 and December 31, 2005 which comprise the balance sheets, the related income statements, the statements of changes in shareholders' equity and cash flow statements. These financial statements are the responsibility of the company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with auditing standards generally accepted in the United States of America and International Standards on Auditing (UK and Ireland) issued by the Auditing Practices Board, which require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, based on our audits and the report of other auditors, the accompanying balance sheets, the related income statements, the statements of changes in shareholders' equity and cash flow statements present fairly, in all material respects, the financial position of Ester Neurosciences Ltd. at December 31, 2006 and December 31, 2005 and the results of their operations and their cash flows for the years then ended, in conformity with International Financial Reporting Standards (IFRSs) as adopted by the European Union. International Financial Reporting Standards as adopted by the European Union vary in certain significant respects from accounting principles in the United States of America. Information relating to the nature and effect of such differences is presented in Note 19 to the financial statements. PricewaterhouseCoopers Chartered Accountants and Registered Auditors Dublin, Ireland 4December 2007 3 Ester Neurosciences Ltd. Income Statement For the Year Ended 31 December 2006 2005 Note US$’000 US$’000 Revenue – – Research and development 10 (944 ) (1,467 ) Selling, general and administrative 11 (65 ) (73 ) Operating loss (1,009 ) (1,540 ) Financing income 10 17 Finance expense – – Loss before tax (999 ) (1,523 ) Income tax 12 – – Loss for the period (999 ) (1,523 ) The accompanying notes are an integral part of the financial statements. 4 Ester Neurosciences Ltd. Balance Sheets At 31 December 2006 2005 Note US$’000 US$’000 ASSETS Non-current assets Property, plant and equipment 5 6 5 Other non-current assets 3 18 9 Total non-current assets 24 14 Current assets Other current assets 4 174 125 Cash and cash equivalents 198 615 Total current assets 372 740 Total assets 396 754 LIABILITIES Non-current liabilities Other non-current liabilities 8 19 9 Total non-current liabilities 19 9 Current liabilities Trade payables 6 106 203 Accrued expenses and other liabilities 7 109 108 Total current liabilities 215 311 EQUITY Capital and reserves attributable to equity holders Share capital 9 7 7 Share premium 9,224 8,608 Share based payment reserve 543 432 Retained losses (9,612 ) (8,613 ) Total equity 162 434 Total equity and liabilities 396 754 The accompanying notes are an integral part of the financial statements. 5 Ester Neurosciences Ltd. Cash flow statements For the year ended 31 December 2006 2005 Note US$’000 US$’000 Cash flows from operating activities Loss before tax (999 ) (1,523 ) Adjustments: Depreciation of property, plant and equipment 3 3 Share based compensation 14 111 289 Interest received (10 ) (17 ) Increase in other current assets (49 ) (26 ) (Decrease)/increase in current liabilities (95 ) 57 Net cash outflow fromoperating activities (1,039 ) (1,217 ) Cash flows from investing activities Acquisition of property, plant and equipment 5 (4 ) (5 ) Interest received 10 17 Net cash outflow frominvesting activities 6 12 Cash flows from financing activities Proceeds from issue of share capital 616 800 Net cash inflow from financing activities 616 800 Net decrease in cash and cash equivalents (417 ) (405 ) Cash and cash equivalents at beginning of the year 615 1,020 Cash and cash equivalents at end of the year 198 615 The accompanying notes are an integral part of the financial statements. 6 Ester Neurosciences Ltd. Statements of Changes in Shareholders’ Equity Share Capital Share Premium Sharebased payment reserve Retained earnings Total US$’000 US$’000 US$’000 US$’000 US$’000 At 1 January 2005 7 7,808 143 (7,090 ) 868 Share issues – 800 – – 800 Share based compensation – – 289 – 289 Loss for the year – – – (1,523 ) (1,523 ) At 31 December 2005 and 1 January 2006 7 8,608 432 (8,613 ) 434 Share issues – 616 – – 616 Share based compensation – – 111 – 111 Loss for the year – – – (999 ) (999 ) At 31 December 2006 7 9,224 543 (9,612 ) 162 The accompanying notes are an integral part of the financial statements. 7 Ester Neurosciences Ltd. Notes to the Financial Statements At 31 December 2006 Note 1– Going concern The directors have prepared the financial statements on the going concern basis as confirmation has been received from the current investors in the Company that financial support will be provided for a period of at least twelve months from the date of approval of the financial statements, or if earlier, up to the date of disposal of the Company, to enable the Company to continue its operational activities. Note 2– Summary of Significant Accounting Policies The principal accounting policies applied in the preparation of these financial statements are set out below. These policies have been consistently applied to all the years presented, unless otherwise stated. Basis of preparation Ester Neurosciences Ltd currently prepares its primary financial statements under Israeli Generally Accepted Accounting Practice (Israeli GAAP). These financial statements are prepared in accordance with IFRS adopted by the EU. To explain how Ester Neurosciences Ltd reported performance and financial position are affected by this change, information previously published under Israeli GAAP is re-stated under IFRS in note 18 to the financial statements. Functional currency The functional currency of the Company is the US dollar. Property, plant and equipment Property, plant and equipment are stated at cost of acquisition less accumulated depreciation and impairment losses.Cost includes expenditures that are directly attributable to the acquisition of the asset.Depreciation is computed using the straight-line method based on the following estimated useful lives: Office furniture and equipment5 years Subsequent costs are included in an assets carrying amount or recognized as a separate asset, as appropriate, only when it is probable that future economic benefits associated with the item will flow to the Company and the cost of the replaced item can be measured reliably. All other repair and maintenance costs are charged to the Income Statement during the financial period in which they are incurred. Impairment losses are recognized in the Income Statement. Following the recognition of an impairment loss, the depreciation charge applicable to the asset or cash-generating unit is adjusted prospectively in order to systematically allocate the revised carrying amount, net of any residual value, over the remaining useful life 8 Ester Neurosciences Ltd. Notes to the Financial Statements At 31 December 2006 Advertising costs Advertising costs are expensed as incurred. Patent costs The Company undertakes to protect its intellectual property using patent applications.Costs associated with such applications are written off as incurred where they relate to ongoing development expenditure that is also not capitalized. Cash and cash equivalents Cash and cash equivalents include cash and highly liquid investments with original maturities of three months or less. Inventories Inventories are stated at the lower of cost and net realizable value.Cost is calculated on a first-in, first-out basis and includes expenditure incurred in acquiring the inventories and bringing them to their existing location and condition (e.g. the purchase price, including import duties, transport and handling costs and any other directly attributable costs, less trade discount).Net realizable value is the estimated selling price in the ordinary course of business, less the estimated costs of completion and selling expenses. Share capital Ordinary shares Incremental costs directly attributable to the issuance of ordinary shares are recognized as a deduction from share premium account in equity. Preferred shares Preferred share capital is classified as equity if it is non-redeemable and any dividends are discretionary, or is redeemable but only at the company's option. Dividends on preference share capital classified as equity are recognized as distributions within equity.Preference share capital is classified as a liability if it is redeemable on a specific date or at the option of the shareholders or if dividend payments are not discretionary. Dividends thereon are recognized in the income statement as interest expense. Revenue Revenue from the sale of goods is measured at the fair value of the consideration received or receivable, net of returns and allowances, trade discounts and volume rebates.Revenue is recognized when the significant risks and rewards of ownership have been transferred to the buyer, recovery of the consideration is probable, the associated costs and possible return of goods can be estimated reliably, and there is no continuing management involvement with the goods. Revenue from technology licensing to third parties is recognized when earned and non-refundable, through the achievement of specific milestones set forth in the applicable contract, and when there is no future obligation with respect to the revenue, in accordance with the terms prescribed in the applicable contract. Royalty income is recognized when earned, based on related sales of products under agreements providing for royalties. 9 Ester Neurosciences Ltd. Notes to the Financial Statements At 31 December, 2006 Employee benefits Short-term employee benefits including vacation pay are accrued for in the period in which the related employee service is rendered. The Company contributes to a “Manager’s Insurance” scheme which covers termination contributions.The cost of providing the scheme is expensed as incurred. The Company is required to fund future severance liabilities determined in accordance to Israeli severance pay laws. The Company’s severance liability is funded through insurance policies purchased by the Company. The assets and liabilities of the policies are recorded in other non-current assets and other non-current liabilities. Share-based compensation The Company operates an equity-settled, share based compensation plan. The fair value of the services received in exchange for the grant of the options is recognized as an expense. The total amount to be expensed over the vesting period is determined by reference to the fair value of the options granted, excluding the impact of any non-market vesting conditions. Non-market vesting conditions are included in assumptions about the number of options that are expected to vest. At each balance sheet date, the entity revises its estimates of the number of options that are expected to vest. It recognizes the impact of the revision to original estimates, if any, in the income statement, with a corresponding adjustment to equity. The proceeds received net of any directly attributrable treansction costs are credited to share capital (nominal value) and share premim when the options are exercised. Provisions and contingencies A provision is recognized in the balance sheet when there is a present legal or constructive obligation as a result of a past event, it is probable that an outflow of economic benefit will be required to settle the obligation and can be reliably measured.Provisions are determined by discounting the expected future cash flows at a pre-tax rate that reflects current market assessments of the time value of money and the risks specific to the liability. Provisions are remeasured at each balance sheet date based on the best estimate of the settlement amount. A contingent liability is disclosed where the existence of the obligation is not yet considered probable as this will only be confirmed by future events, or where the amount of the obligation cannot be estimated reliably. Finance income Finance income comprises interest income on funds invested.Interest income is recognized as it accrues, using the effective interest method. Taxation Income tax expense comprises current and deferred tax.Income tax expense is recognized in profit or loss except to the extent that it relates to items recognized directly in equity, in which case it is recognized directly in equity. 10 Ester Neurosciences Ltd. Notes to the Financial Statements At 31 December, 2006 Current tax is the expected tax payable on the taxable income for the year using tax rates enacted or substantively enacted at the balance sheet date, and any adjustment to tax payable in respect of previous years. Deferred tax is provided using the balance sheet liability method, providing for temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for taxation purposes.The amount of deferred tax provided is based on the expected manner of realization or settlement of the carrying amount of assets and liabilities at rates expected to apply in the period when the temporary differences reverse based on the laws that have been enacted or substantively enacted by the reporting date. A deferred tax asset is recognized only to the extent that it is probable that future taxable profits will be available against which the temporary differences can be utilized. Government grants Amounts received under grant agreements are used to defray specifically qualifying research and development expenditure and are offset against these costs in the financial statements.Grants relating to categories of operating expenditure are credited to the income statement in the period in which the expenditure to which they relate is charged. Critical accounting policies and key judgments Research and development expenditure The Company undertakes research and development, including clinical trials, to establish and provide evidence of product efficacy. The Company enters into contracts with Clinical Research Organizations to conduct these trials on our behalf. These contracts will run for the life of the trial which invariably will exceed twelve months. It is Ester's policy to expense clinical trial costs as incurred rather than capitalizing these costs, unless the criteria for recognition of an internally generated intangible asset are met. Costs are expensesd to the income statement on a systematic basis over the estimated life of the trials to ensure costs charged reflect the research and development activity performed.Costs incurred on development projects (relating to the design and testing of new or improved products) are recognized as intangible assets when the following criteria are fulfilled: completing the asset so it will be available for use or sale is technically feasible, management intends to complete the intangible asset and use or sell it, an ability to use or sell the intangible asset, it can be demonstrated how the intangible asset will generate probable future economic benefits, adequate technical, financial and other resources to complete the development and to use or sell the intangible asset are available, and the expenditure attributable to the intangible asset during its development can be reliably measured. To date, development expenditures have not met the criteria for recognition of an internally generated intangible asset. Foreign currency Transactions in foreign currencies are recorded at the exchange rate prevailing at the date of the transaction.The resulting monetary assets and liabilities are translated into the functional currency at exchange rates prevailing at the balance sheet date and the resulting gains and losses are recognized in the income statement. Non-monetary assets and liabilities are recorded at the exchange rate at the date of transaction. The US dollar is the Company's functional currency. A percentage of our expenses, assets and liabilities are denominated in currencies other than our functional currency. Fluctuations in exchange rates may have a material adverse effect on our results of operations. We cannot accurately predict the impact of future exchange rate fluctuations on our results of operations. Note 3– Other non-current assets At 31 December 2006 2005 US$’000 US$’000 Manager’s Insurance Scheme – funded amount 18 9 The Company funds future severance liabilities as determined in accordance with Israeli severance pay lawsthrough insurance policies purchased by the company. Under Israeli severance pay laws,employees that are employed for over one year are entitled to one month’s salary for each year of employment or a portion thereof. The assets of the policies are recorded above. Note 4–Other current assets At 31 December 2006 2005 US$’000 US$’000 VAT recoverable 151 97 Prepayments 11 28 Other debtors 10 – Related parties (see note 13) 2 – 174 125 11 Ester Neurosciences Ltd. Notes to the Financial Statements At 31 December, 2006 Note 5– Property, plant and equipment Office Furniture and Equipment US$’000 Cost At 1January, 2005 14 Additions during the year 5 At 31December 2005 and 1 January 2006 19 Additions during the year 4 At 31 December 2006 23 Accumulated Depreciation At 1January, 2005 11 Depreciation during the year 3 At 31December, 2005 and 1 January 2006 14 Depreciation during the year 3 At 31 December 2006 17 Net book value At 31 December, 2006 6 At 31 December, 2005 5 Note 6–Trade payables At 31 December 2006 2005 US$’000 Trade payables 106 203 Note 7–Accrued expenses and other liabilities At 31 December 2006 2005 US$’000 US$’000 Accrued expenses 84 77 Government institutions 5 7 Employees and salary-related expenses 13 16 Related parties (see note 13) 7 8 109 108 Note 8–Other non-current liabilities Liabilities for employee severance pay 19 9 12 Ester Neurosciences Ltd. Notes to the Financial Statements At 31 December, 2006 The Company funds future severance liabilities as determined in accordance with Israeli severance pay lawsthrough insurance policies purchased by the company. Under Israeli severance pay laws,employees that are employed for over one year are entitled to one month’s salary for each year of employment or a portion thereof. The liabilities of the policies are recorded above. Note 9– Share Capital A. Composition of Share Capital 31 December 2006 31 December 2005 Authorized Issued and Paid-Up Authorized Issued and Paid-Up Number of Shares Number of Shares Ordinary shares of NIS0.01 par value each 3,098,557 1,320,264 2,872,581 1,320,264 Preferred “Class A” shares of NIS0.01 par value each 458,698 440,526 458,698 440,526 Preferred “Class B” shares of NIS0.01 par value each 1,121,145 1,011,013 906,521 900,881 B. Issuance of Shares 1. During October 2000, the Company issued 15,566 warrants to some of its shareholders. The exercise price per warrant is $5.30 (in February 2003, the number of warrants was updated to 18,172 and the exercise price per warrant was updated to $4.54). The warrants may be exercised for shares up to the occurrence of one of the following events: A. An issuance on the stock exchange. B. A sale of most of the Company’s assets. C. Merger or a sale of most of the Company’s shares to a third party. 2. On 17 August 2002, the Company issued 33,000 options to a consultant at an exercise price of $2.27 per option, which was later reduced to $0.10 on 4 May 2003. The Company also issued 2,640 options to a consultant at an exercise price of $5.30 per option, which was reduced to $2.65 on 4 May 2003. 3. On 4May, 2003, the Company issued 55,000 options to a director at an exercise price of NIS1 per share, and 30,000 options at an exercise price of $2.65 per share. 4. On 4 May 2003, the Company issued 5,000 options to an employee at an exercise price of $2.65 per share. The employee left employment and the options lapsed. The employee subsequently rejoined the Company on 24 April 2006 and the options were reinstated at an exercise price of $2.65 per share and vested on 24 April 2007. 5. On 22December, 2005, the Company’s Board of Directors approved issuance of 52,660 options to a former employee at an exercise price of $2.27 per share. 6. On 22May, 2006, the Company issued 20,000 options to the Company’s General Manager at an exercise price equivalent to $3.40 per share. After completion of the General Manager’s employment with the Company on 4February, 2007, 6,666 options vested, 6,666 options remained in the hands of the former General Manager and 6,667 options expired. The options may not be exercised prior to the occurrence of the earlier of the following: (A)the passage of seven years from the issuance date of the options; (B)an issuance of the Company’s shares on the stock exchange; (C)a sale of all or most of the Company’s assets; or (D)merger or other structural change of the Company as a result of which the control over the Company is changed. Subject to that stated above, the options may be exercised up to no later than ten years from their issuance date. 7. At 31 December 2006 there wre 25,550 preferred "Class B" shares paid at a price of $4.54 but not issued until January 2007. 8. In January 2007, the Company raised $384,000 by issuing 84,582 preferred 'Class B" shares at $4.54 per share. 9. In September 2007, the Company increased the authorized preferred "Class B" share capital by 220,264 to 1,341,409. Also in September, the Company raised $500,000 by issuing 110,132 preferred "Class B" shares and $4.54 per share. 13 Ester Neurosciences Ltd. Notes to the Financial Statements At 31 December, 2006 C. Preferred shares Holders of preferred shares rank in pari passu with the ordinary shares with regard to entitlement to dividends and the Company’s residual assets. The preferred shares confer on the holders thereof all rights accruing to holders of ordinary shares of the Company (except those specifically reserved to holders of ordinary shares). In addition preferred shares have certain veto rights. Preferred “class B” shares rank in pari passu with the preferred “class A” shares with regard to the entitlement to dividends and the Company’s residual assets. Preferred shares are convertible into ordinary shares at the option of the holder.
